


Exhibit 10.46

 

EXECUTION COPY

 

ADDITIONAL PARTY ADDENDUM

 

Reference is made to the Revolver Intercreditor Agreement dated as of
February 22, 2007 (the “Intercreditor Agreement”) between Deutsche Bank AG New
York Branch (“DBNY”), as First Lien Collateral Agent, Deutsche Bank Trust
Company Americas, as Second Lien Collateral Agent and Deutsche Bank AG Cayman
Islands Branch, as Third Lien Collateral Agent (the “Existing Third Lien
Collateral Agent”).  Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

 

DBNY is executing this Additional Party Addendum in its capacity as collateral
agent (the “Collateral Agent”) under the Junior Lien Term Loan Agreement
(amending and restating in its entirety the Bridge Loan Agreement dated as of
February 22, 2007, the “Existing Bridge Loan Agreement”) dated as of March 15,
2007 (the “Loan Agreement”), among Building Materials Corporation of America and
certain of its Subsidiaries and the lenders party thereto from time to time. 
The Loan Agreement amends and restates in its entirety the Existing Bridge Loan
Agreement and constitutes the Third Lien Obligations under the Intercreditor
Agreement, and the Collateral Agent is the replacement for the Existing Third
Lien Collateral Agent.  By execution of this Additional Party Addendum, the
Collateral Agent hereby acknowledges and agrees to be bound by the terms of the
Intercreditor Agreement as the Third Lien Collateral Agent, as if originally so
bound.  The Collateral Agent represents and warrants that it has received a copy
of each of the First Lien Documents, the Second Lien Documents and the Third
Lien Documents and satisfies each and all of the criteria set forth therein for
the assumption of its role as a Third Lien Collateral Agent.  Accompanying this
Additional Party Addendum is the Officers’ Certificate contemplated by
Section 7.4 of the Intercreditor Agreement.

 

This Additional Party Addendum shall be governed and construed in accordance
with the laws of the State of New York.  Notices delivered to the undersigned
pursuant to this Additional Party Addendum shall be delivered in accordance with
the notice provisions set forth in the Credit Agreement but to the address set
forth below or such other address provided in writing, to the Company and other
parties to the Intercreditor Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

1

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

60 Wall Street, MS 0208

 

New York, NY 10005

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

  Name:   Marguerite sutton

 

 

  Title:              Director

 

 

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

 

  Name: Evelyn Thierry

 

 

  Title: Vice President

 

 

 

--------------------------------------------------------------------------------
